402 F.2d 474
D. H. LITTON, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 26288.
United States Court of Appeals Fifth Circuit.
Nov. 8, 1968.

D. H. Litton, for appellant.
Crawford Martin, Atty. Gen., Lonny F. Zwiener, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., A. J. Carubbi, Jr., Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before ALDRICH,1 CODBOLD and DYER, Circuit Judges.
PER CURIAM.


1
The case is again before us upon the appeal of a Texas state prisoner from denial of habeas corpus relief.  Upon a previous appeal, we reversed and remanded for an evidentiary hearing.  Litton v. Beto, 5 Cir. 1967, 386 F.2d 820.


2
The District Court held an evidentiary hearing at which the appellant was represented by court appointed counsel and testified.  The petition was denied with findings of fact and conclusions of law stated in writing by the court.


3
The District Court held that the appellant failed to prove that his plea of guilty was coerced or otherwise wrongfully induced, or that his privately-retained counsel rendered ineffective representation.


4
We have carefully reviewed the record, and we have concluded that the findings are not clearly erroneous.  Rule 52(a), F.R.Civ.P.  We have found no reversible error of law in the proceedings below.  Therefore the judgment of the District Court must be, and it is hereby affirmed.


5
Affirmed.



1
 Of the First Circuit, sitting by designation